 In the Matter of AMERICAN BRASS COMPANYandINTERNATIONALUNION, MINE, MILL AND SMELTER WORKERS, C. I. O.Case No. B-5588.-Decided July 8, 19.43Mr. Lyman M. Bass,of Buffalo, N. Y., for the Company.Mr. Neil Eastman,of Buffalo, N. Y., for the Smelter Workers.Mr. Herbert J. Schiff hcuer,of Buffalo, N. Y., for the Federated.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, Mine, Mill andSmelter Workers, C. 1. 0., herein called the Smelter Workers, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees ofAmerican Brass Company, Buffalo, NewYork, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Peter J.Crotty, Trial Examiner.Said hearing was held at Buffalo, New York,on June 22, 1943.At the commencement of the hearing the TrialExaminer granted a motion of Abco Local No. 120, Federated Industrial Union, herein called the Federated, to intervene.The Company,the SmelterWorkers, and the Federated appeared at and participatedin the hearing, and all parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.During the course of the hearing counselfor the Federated moved to dismiss the petition.The Trial Examinerreserved ruling.The motion is hereby denied.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.-All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAmerican Brass Company is a Connecticut corporation operatinga plant at Buffalo, New York, where it is engaged in the fabrication of51 N. L.R. B., No. 29.137 138DECISQONS OF NATLONAL LABOR RELATIONS BOARDcopper and brass.During 1942 the Company used raw materials at itsBuffalo plant valued at about $13,000,000, approximately 90 percentof.which was shipped to it from points outside the State of New York.During the same period the Company manufactured products at itsBuffalo plant valued at about $30,000,000, approximately 90 percentof which was shipped to points outside the State of New York.TheCompany admits, for the purpose of this proceeding, that it is engagedin commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, Mine, Mill and Smelter Workers is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.Abco Local No. 120, Federated Industrial Union, is a labor organiza-^.tion, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONPrior to May 17, 1943, the Smelter Workers requested the Companyto recognize it as the exclusive collective bargaining representative ofits employees.The Company refused this request on the ground thatitwas operating under a contract with the Federated.On July 20, 1942, the Federated and the Company entered into anexclusive bargaining contract.The contract is for a period of 12months and further provides that it shall renew itself thereafter fromyear to year unless either party thereto notifies the other of a desireto terminate not less than 30 days prior to any annual expiration date.The Federated contends that the contract is a bar to the instant pro-ceeding.Inasmuch as the Smelter Workers made its claim upon theCompany prior to June 20, 1943, the date upon which the contract,would.,have automatically renewed itself ,,we,find, that the contract doesnot constitute a bar to a present determination of representatives.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Smelter Workers represents asubstantial number of employees-in the unit hereinafter found to beappropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1'The Field Examiner reported that the Smelter Workers presented 836 membership appli-cation cards bearing apparently genuine signatures of persons whose names appear on theCompany's pay roll of May 23, 1943. There are' approximately 2412 employees in theappropriate unitThe Federated relies upon its contract as evidence of its interest. AMERICAN BRASS COMPANY139IV. THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all hourly paid production and maintenance employees of theCompany, excluding all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, foremen, assistantforemen, supervisors, assistant supervisors, timekeepers, office andclerical employees, technical and laboratory employees, and plantguards, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act 2V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American BrassCompany, Buffalo, New York, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Third iRegion, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, whowere em-ployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause,to determinewhether they desire to be represented by International Union, Mine,Milland Smelter Workers, affiliated with the Congress of IndustrialOrganizations, or by Abco Local No. 120, Federal Industrial Union,for the purposes of collective bargaining, or by neither.s This is substantially the same unit that is provided for in the contract between theFederated and the Company.